        Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 1 of 13 PageID #: 1




                                IN THE UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

ASHLEE MYERS,                                      §
                                                   §
         Plaintiff,                                §          Case No.________________
                                                   §
v.                                                 §
                                                   §
SOLAIS LIGHTING, LLC,                              §
                                                   §          JURY TRIAL DEMANDED
         Defendants.                               §



                                      PLAINTIFF’S ORIGINAL COMPLAINT

             Plaintiff Ashlee Myers files this, her Original Petition against Defendant Solais Lighting

     LLC, and in support states as follows:

                                                I. PARTIES:

             1.       Plaintiff Ashlee Myers is a former employee of the Defendant, and a resident of

     Collin County, Texas.

             2.       Defendant Solais is a Delaware corporation, headquartered in Texas.           It’s

     corporate office is located at 8655 Corporate Drive, Unit 100 Frisco, Texas 75033. It can be

     served by and through its registered agent: CSC, 211 E. 7TH St., Ste. 620, Austin TX 78701.



                                         II. JURISDICTION & VENUE:

             3.       This Court has jurisdiction over Plaintiff’s claims under Title VII of the Civil

     Rights Act pursuant to 42 U.S.C. 2000e-5(f)(3) and 28 U.S.C. §1331. This Court has

     supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.

             4. Venue is proper in the Sherman Division of the United States District Court for the

     Eastern District of Texas pursuant to 28 U.S.C. § 1391(b), as all or a substantial part of the acts


     Plaintiff’s Original Complaint                                                  Page 1 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 2 of 13 PageID #: 2




and omissions giving rise to Plaintiff’s causes of action occurred in or around Collin County,

Texas, which is in this District and Division.


                                           III. FACTS:

        5        Defendant Solais is an LED lighting manufacturer.

        6.       In 2013, Solais was acquired by PowerSecure International, and became part of a

group called “PowerSecure Lighting.”

        7.       Solais’ President and CEO is, and at all relevant times was, Sam Newberry.

        8.       Plaintiff Ashlee Myers began working as a Client Service Representative for

Solais Lighting Services, Inc. (a division of PowerSecure International, Inc.) in January 2019.

        9.       Ms. Myers had a starting salary of $40,000. After six months, her salary was

raised to $48,000. She was then promoted to Client Service Supervisor, and her salary was

increased to $55,000.

        10.      As a Client Services Supervisor, Ms. Myers’ responsibility was, among other

things, to work with the Company’s clients and distributors to ensure that orders and returns were

taken care of properly.

        11.      Ms. Myers was never given any discipline, write-ups, counselings, or

performance improvement warnings during her employment.


Summer 2019: A Female Solais Employee Reports Sam Newberry to PowerSecure H.R.


        12.      In the summer of 2019, a female employee at Solais reported Sam Newberry to

the H.R. department at PowerSecure. She alleged that he had engaged in inappropriate behavior.

        13.      Mr. Newberry made it clear that he was angry at this employee for going to

PowerSecure H.R., instead of going directly to him, and referred to her as a “dumb bitch.”



Plaintiff’s Original Complaint                                                  Page 2 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 3 of 13 PageID #: 3




Fall 2019: Sam Newberry Expresses His Annoyance at a Female Employee’s Upcoming
Maternity Leave.


        14.      In the fall of 2019, a female employee at Solais announced that she would be

adopting her son, and put in a request to take paid, and FMLA-protected, maternity leave.

        15.      She was entitled to leave under the FMLA, and she was entitled to paid leave

under the company’s then-existing policies.

        16.      Mr. Newberry approached her, in earshot of other coworkers, and questioned why

she needed to take maternity leave at lal, since she wasn’t going to be breastfeeding.

        17.      The employee bristled at Mr. Newberry’s comment. She told him that she would

be taking maternity leave to be with her son, as she was entitled to do. She then asked him to

watch what he said to her about it going forward.


Fall 2019: Ms. Myers Complains of Sexual Harassment.

        18.      In 2019, two warehouse employees, Freddy (last name unknown) and Allen (last

name unknown) began directing sexually explicit comments, gestures and overtures towards Ms.

Myers and other female employees at Solais.

        19.      In October of 2019, Ms. Myers and a coworker, Ashley Grant, met with Ulices

(“Uli”) Ortiz, the Warehouse Director (and Allen’s and Freddy’s supervisor). They told him

about the sexual comments. Mr. Ortiz disregarded their complaints, stating: “Well, you guys do

look good.”

        20.      Getting no relief from Mr. Ortiz, Ms. Myers and Ms. Grant raised their complaints

to Tracy Jones. Ms. Jones was Ms. Myers’ direct supervisor, and Solais’ Customer Service

Manager.

        21.      Ms. Jones instructed them to raise their complaints with PowerSecure H.R.



Plaintiff’s Original Complaint                                                   Page 3 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 4 of 13 PageID #: 4




        22.      Ms. Myers did so in November 2019.           She spoke with a PowerSecure H.R.

employee named Carolyn. She reported the inappropriate conduct of Freddy, Allen, and Uli

Ortiz to Carolyn. Ms. Myers also informed Carolyn that she had overheard Mr. Ortiz use racial

slurs in the workplace, including the “N word,” in regard to coworkers.

        23.      Other female employees besides Ms. Myers and Ms. Grant had also complained

to members of Solais management about the inappropriate behavior of the men in the warehouse.


November / December 2019: PowerSecure Conducts an Investigation at Solais.

        24.      In response to these complaints, PowerSecure conducted an investigation at

Solais’ Frisco warehouse location.

        25.      During the investigation, drug dogs were observed in the warehouse. The rumor

among Solais employees was that drugs were being run in the warehouse, under Uli’s watch. Uli

stopped appearing at the workplace after that - the employees were not told by Solais

management whether he was fired, or just placed on leave.

        26.      In December 2019, the PowerSecure investigation concluded.

        27.      Ms. Myers’ allegations were substantiated.

        28.      Upon information and belief, PowerSecure conveyed the results of the

investigation to Sam Newberry, the President and CEO of Solais.


Dec. 2019: “Sick of Being Told What To Do,” Solais Buys Itself Out From PowerSecure.


        29.      In December of 2019, Solais bought themselves out from under PowerSecure.

        30.      The company made an announcement that it was now called “Solais Lighting

Group,” and was now its “own independent company.”




Plaintiff’s Original Complaint                                                 Page 4 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 5 of 13 PageID #: 5




        31.      According to Mr. Newberry, Solaris separated from PowerSecure because they

were “sick of PowerSecure telling [Solais] what [Solais] could and couldn’t do.”

        32.      Whatever protections Ms. Myers and other female employees may have had as a

result of being under the PowerSecure umbrella were now gone.

        33.      After the buyout, Solais did not have a dedicated H.R. person. Nimish Ghandi

was Solais’ CFO, and therefore oversaw some H.R. functions such as payroll. But there was not

anyone at Solais whose job was dedicated to legal compliance, discrimination or harassment

training, or handling employee complaints.

        34.      Solais could have hired someone to fill this obvious gap. It chose not to.


Dec. 2019- Jan. 2020: The New “Independent” Solais Provides a Dismissive & Flawed
Response to the Sexual Harassment Problem.


        35.      After Mr. Newberry received the information about the sexual harassment

complaints, he called Ms. Grant and Ms. Myers into his office. Rather than apologize or offer to

help them, he grilled them about why they went to PowerSecure H.R. instead of taking their

complaints directly to him.

        36.      This was a repeat of the response he had when a female employee went to

PowerSecure H.R. in the summer of 2019.             Mr. Newberry clearly did not appreciate his

employees going to H.R. with their concerns.

        37.      Mr. Newberry then told Ms. Myers and Ms. Grant that Solais was “just too busy”

to fire Uli, Freddy or Allen, and that if they felt uncomfortable around the warehouse guys, they

should just “steer clear” of them, and stay away from the warehouse.




Plaintiff’s Original Complaint                                                    Page 5 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 6 of 13 PageID #: 6




        38.      Mr. Newberry recognized that Ms. Myers needed to access the warehouse to do

her job, but refused to do anything to make it a safe area. Instead, he offered “walkie talkies,” so

that she could communicate with the warehouse without physically entering that space.

        39.      At another point, the men in the warehouse were being so offensive to the women

in the office, that they were prohibited from coming inside of the office building at all without

permission. But at no point were they actually disciplined or terminated for their actions.

        40.      On January 13, 2020, Tom Shanley sent out a company-wide e-mail, trying to

pitch this new warehouse ban as a safety issue. But the ban was only implemented in response to

the female employees’ complaints.

        41.      In or around mid-January, Uli Ortiz — the supervisor who oversaw Freddy &

Allen, who did nothing to stop them, who dismissed the women’s complaints of harassment, and

who apparently oversaw a warehouse where drug deliveries were taking place -- was brought

back to work at Solais, with a six-figure salary.

        42.      Nothing was ever done to hold Uli accountable for the environment he had

fostered in the warehouse, or for his inappropriate comments to the women in the office, or for

the other unlawful activities in the warehouse.



Dec. 2019- Jan. 2020: Solais Conducts Layoffs; Fires the Woman on Maternity Leave.

        43.      Around the time of the buyout, Solais fired Tracy Jones (Ms. Myers’ supervisor).

        44.      Solais also fired the female employee who had pushed back against Sam

Newberry’s offensive comments about her maternity leave. (see Paragraphs 14-17, above). That

woman was actually on maternity leave when Solais fired her.

        45.      Freddy and Allen were also fired during this time.




Plaintiff’s Original Complaint                                                   Page 6 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 7 of 13 PageID #: 7




        46       Mr. Newberry told Ms. Myers that “they made us get rid of a bunch of people in

order for the money to be right for the buyout.” In other words, Freddy & Allen were fired due

to the financial concerns around the PowerSecure buyout - not because of their inappropriate

behavior. Uli was not fired.



Early March 2020: Myers Discloses that She is Pregnant.

        47.      In late February or early March of 2020, Ms. Myers informed Nimish Ghandi that

she was pregnant. She asked that he keep that information to himself.

        48.      Ashlee Grant also announced her pregnancy around this same time, as did a third

employee, Kristin Tilley.

        49.      Ms. Myers was uncertain about openly disclosing her pregnancy. She wasn’t sure

whether Solais employees were still entitled to maternity leave after the buyout, and she was

aware of Mr. Newberry’s hostility toward employees who took maternity leave, and toward

working mothers, including:

              a. Mr. Newberry told another employee “not to hire a bunch of young girls because
                 they were all going to get pregnant and go on leave.”
              b. Mr. Newberry referred to maternity leave as “vacation,” and stated that female
                 employees were unable to perform their jobs correctly after they became
                 pregnant.
              c. Mr. Newberry dismissively referred to Solais’ nursing room as a “miking room.”
              d. Mr. Newberry was openly hostile toward another female employee’s need for
                 maternity leave, stating that she did not need to take maternity leave because she
                 wasn’t breastfeeding.
              e. That woman was subsequently fired while on her maternity leave.
              f. A year or so prior, when another female employee had a baby, Mr. Newberry
                 questioned her ability to multitask as a working mom, and told her that “if [she]
                 couldn't handle it, maybe [she] should just stay home with her kid."




Plaintiff’s Original Complaint                                                   Page 7 of 13
   Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 8 of 13 PageID #: 8




              g. Around March of 2020, Mr. Newberry asked Nimish Ghandi, in the middle of the
                 office where everyone could hear: "why do you keep hiring all these young girls
                 who can get pregnant?"


        50.      Ms. Myers went to her boss about this last comment.            She said that Mr.

Newberry’s comments were making her uncomfortable. Ms. Myers’ boss acted surprised, but

did not actually do anything to address it.

        51.      Ms. Myers also reported the “milking room” comment to Nimish Ghandi. He

apologized, but also did nothing to address the problem.



Late March 2020: Solais Fires Ms. Myers & Another Pregnant Employee.

        52.      On March 23, 20202 -- a few weeks after disclosing her pregnancy, a few months

after filing a sexual harassment complaint, and a few days after complaining to H.R. about Mr.

Newberry’s latest comments -- Ms. Myers was terminated.

        53.      The same day, Ms. Grant (also pregnant) was also terminated.

        54.      The third pregnant employee (Kristin Tilley) was told that she was not being

fired, but that this was just because she was the only person in her role.

        55.      Two male employees were also fired at this time - but they had been “on the

chopping block” for performance, long before COVID had come up. This could not be said of

Ms. Myers or Ms. Grant - there was no performance based reason for their terminations.



Solais’ Explanations For the Termination Is Unworthy of Credence:

        56.      Ms. Myers was told that she was being fired due to “financial concerns.”

Similarly, Ms. Grant was told that she was terminated because of “financial reasons related to

COVID.”



Plaintiff’s Original Complaint                                                   Page 8 of 13
     Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 9 of 13 PageID #: 9




           57.      On March 23, 2020 (the same day Ms. Myers was fired), Solais posted a video to

Facebook stating: “Everything’s going to be just fine. Our industry is strong. We’re smart.

We’re resilient. We’re definitely going to grow from this….the show must go on.”

           58.      That same post indicated that the company thought the COVID crisis would be

going on for “the next few weeks.”

           59.      According to Solais’ Website as of April 13, 2020, “COVID Can’t Hold Us

back,” and in 2020, Solais would introduce several new product lines.

           60.      Solais told the EEOC that it made this decision in “March of 2020 with the onset

of COVID-19, plummeting sales and a nationwide shutdown of businesses.” But:

                 A. There was no “nationwide shutdown of businesses” in mid-March 2020. The first
                    state to issue a stay-at-home order was California, on March 19th. Dallas County
                    closed a small subset of retail businesses on March 18, 2020, and Collin County
                    (where Solais is located) hadn’t issued any closure orders at the time Ms. Myers
                    was fired.
                 B. At Solais, a dip in sales numbers was normal and expected in Q1, because their
                    suppliers were often shut down in February for the Chinese New Year;
                 C. At the time when Solais fired Ms. Myers, the news around COVID was just
                    beginning develop - there were no “plummeting sales” resulting from COVID at
                    that early stage of the pandemic; and
                 D. Solais’ public statements in March 2020 reflect their apparent belief that the
                    COVID crisis would continue for only “a few weeks” - i.e., at that time, Solais
                    did not appear to believe that COVID would pose a long-term problem.


           61.      Solais got a PPP loan for $734,700.00 in April 2020.

           62.      The express purpose of the PPP loan program was to help financially-stressed

businesses keep their workers employed, despite any effects of COVID on business.1




1
    https://www.sba.gov/funding-programs/loans/covid-19-relief-options/paycheck-protection-program


Plaintiff’s Original Complaint                                                              Page 9 of 13
 Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 10 of 13 PageID #: 10




        63.      After Solais received its PPP funds, it wrote a letter to Ms. Myers and Ms. Grant,

offering to put them back on payroll - but only for 8 weeks (i.e., the exact time that Solais would

need to claim their headcount as “maintained,” in order to claim PPP loan forgiveness). They

would not be allowed to return permanently, or to return throughout the duration of their

pregnancies, or to return after giving birth.

        64.      In short, the company’s purported reason for Ms. Myers’ termination (serious

financial problems related to COVID) is false and unworthy of credence. The company could

have kept Ms. Myers employed.          To the extent that it truly experienced an unanticipated,

significant financial downturn in March 2020, it got a substantial PPP loan to address that

concern. The COVID crisis simply provided the company with a convenient excuse to get rid of

the workers that it already wanted to get rid of anyway: two sales employees with a long history

of performance problems, and two women who would soon need to take maternity leave.



                                    IV. CAUSES OF ACTION



                             COUNT ONE: DISCRIMINATION
                     (TEX. LAB. CODE § 21.051; 21.106 and 29 USC § 2000e)
        65.      Plaintiff realleges and incorporates by reference all of the facts set forth in the

above sections of this Complaint.

        66.      Solais fired Ms. Myers because of her gender - specifically, because of her status

as a pregnant woman who would soon require maternity leave and be a working mother.

        67.      Plaintiff requests that she be awarded all damages to which she is entitled,

including but not limited to: all lost wages and employee benefits, punitive damages,

pre-judgment interest, and post-judgment interest.



Plaintiff’s Original Complaint                                                  Page 10 of 13
 Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 11 of 13 PageID #: 11




        68.      Plaintiff requests reinstatement (or adequate front pay in lieu of reinstatement),

and any additional equitable or other relief to which she may be entitled.

        69.      Plaintiff also seeks recovery of her reasonable attorney’s fees and court costs.


                                 COUNT TWO: RETALIATION
                          (TEX. LAB. CODE § 21.055 and 29 USC § 2000e)
        70.      Plaintiff realleges and incorporates by reference all of the facts set forth in the

above sections of this Complaint.

        71.      Solais fired Ms. Myers because she opposed, and complained about, acts that she

reasonably believed to be unlawful - specifically, because she: (a) complained to PowerSecure

H.R. about in November 2019; and (b) complained about Mr. Newberry’s remarks about

pregnant employees in March 2020.

        72.      Plaintiff requests that she be awarded all damages to which she is entitled,

including but not limited to: all lost wages and employee benefits, punitive damages,

pre-judgment interest, and post-judgment interest.

        73.      Plaintiff requests reinstatement (or adequate front pay in lieu of reinstatement),

and any additional equitable or other relief to which she may be entitled.

        74.      Plaintiff also seeks recovery of her reasonable attorney’s fees and court costs.


                                       COUNT THREE:
                                     FMLA INTERFERENCE
        75.      Plaintiff realleges and incorporates by reference all of the facts set forth in the

above sections of this Complaint.

        76.      Defendant interfered with Plaintiff’s FMLA rights under 29 U.S.C. 2615(a)(1) by

terminating her employment to prevent her from taking FMLA-protected maternity leave.




Plaintiff’s Original Complaint                                                    Page 11 of 13
 Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 12 of 13 PageID #: 12




        77.      Plaintiff requests that she be awarded all damages to which she is entitled, as

outlined in 29 U.S.C. § 2617, including but not limited to: all lost wages and employee benefits,

statutory liquidated damages, pre-judgment interest, and post-judgment interest.

        78.      Plaintiff also requests reinstatement (or adequate front pay in lieu of

reinstatement), injunctive relief to prevent further FMLA violations, and any additional equitable

or other relief to which she may be entitled.

        79.      Plaintiff also seeks recovery of her reasonable attorney’s fees and court costs.




                                          V. JURY DEMAND

        80.      Plaintiff requests trial by jury on all claims.




                                     VI. PRAYER FOR RELIEF

        Wherefore, Plaintiff requests that on final trial they obtain judgment against Defendants

as follows:

        a.       Judgment against Defendants for actual damages, including lost wages and
                 benefits (both back pay and front pay), the sum to be determined at time of trial;
        b.       Judgment against Defendants for compensatory damages in the maximum amount
                 allowed by law;
        c.       Judgment against Defendants for punitive damages in the maximum amount
                 allowed under law;
        d.       An order that Defendants take such other and further actions as may be necessary
                 to redress Defendants’ violation of the TCHRA and TITLE VII;
        e.       Pre-judgment and post-judgment interest at the maximum amount allowed by law;
        f.       Costs of suit, including reasonable attorney’s fees; and
        g.       The award of such other and further relief, both at law and in equity, to which
                 Plaintiff may be justly entitled.



Plaintiff’s Original Complaint                                                    Page 12 of 13
 Case 4:21-cv-00343-SDJ Document 1 Filed 05/01/21 Page 13 of 13 PageID #: 13




                                   Respectfully Submitted,

                                   Tremain Artaza PLLC

                                   By: /s/ Ashley Tremain
                                           Ashley E. Tremain
                                           State Bar No. 24066209
                                           Carmen Artaza
                                           State Bar No. 24055114

                                   13140 Coit Road, Ste. 104
                                   Dallas, Texas 75240
                                   Telephone: (469)-573-0229
                                   Facsimile: (214)-254-4941
                                   ashley@tremainartaza.com

                                   COUNSEL FOR PLAINTIFF
                                   ASHLEE MYERS




Plaintiff’s Original Complaint                                      Page 13 of 13
